El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
—... You hadn’t exactly gone out of your way to call attention to them had you? I mean like actually telling anyone or anything.

—But the plans were on display ...


—On display? I eventually had to go down to the cellar to find them.


—That’s the display department.


—With a torch.


—Ah, well the lights had probably gone.


—So had the stairs.


—But look you found the notice didn’t you?

—Yes —said Arthur— yes I did. It was on display in the bottom of a locked filing cabinet stuck in a disused lavatory with a sign on the door saying “Beware of The Leopard”.
Arthur Dent, enfrentándose a un funcionario administrativo en la novela de Douglas Adams: The Hitchhiker’s Guide to the Galaxy.
Hoy nos toca resolver si es válido el Reglamento Núm. 89 para Regular el Proceso de Evaluación de Solicitudes para el Otorgamiento de Certificados de Necesidad y Con-veniencia del Departamento de Salud, de 19 de septiembre de 1997, que se limita a repetir los criterios generales y ambiguos de la ley que otorga el poder de reglamentación a dicho organismo. Resolvemos que las agencias tienen el deber de especificar, mediante reglamentación, los criterios esbozados de forma muy general en la legislación dele-gante, para así evitar una aplicación arbitraria e injusta, y proveer guías adecuadas para que las partes afectadas por las acciones administrativas estén debidamente informa-das del estado de derecho vigente.
r — H
La Ley Núm. 2 de 7 de noviembre de 1975, según enmendada, 24 L.P.R.A. see. 334 et seq. (Ley Núm. 2), *118otorga al Departamento de Salud el poder de conceder Cer-tificados de Necesidad y Conveniencia (en adelante Certi-ficados de Necesidad) a ciertas facilidades de salud. A tra-vés de estos certificados, la Asamblea Legislativa ha intentado regular la planificación ordenada de algunas fa-cilidades y servicios de salud para que, de este modo, se pueda “atender adecuadamente las necesidades de salud de la problación [sic], controlar los costos de los servicios de salud y velar porque [sic] éstos se presten en aquellos nú-cleos problacionales [sic] donde sean necesarios”. 1983 Le-yes de Puerto Rico 402, 403. Para lograr estos objetivos, la Legislatura entendió indispensable que “se ofrezcan única-mente aquellos servicios de salud, se incurra en aquellas inversiones de capital, o que se adquieran aquellos equipos médicos altamente especializados, cuya necesidad y conve-niencia pública haya sido previamente determinada por el Secretario [de Salud]”. Leyes de Puerto Rico, supra. Por lo tanto, las facilidades que quedan cubiertas bajo la Ley Núm. 2 requieren un Certificado de Necesidad para poder operar.
Dicha ley dispone que el Departamento de Salud deberá establecer un reglamento que regule todo lo relativo al proceso de solicitud y otorgamiento de dichos Certificados de Necesidad. A estos efectos, el Departamento promulgó en 1986 el Reglamento Núm. 56 que establecía, entre otras cosas, unos criterios generales y otros específicos que debería utilizar el Secretario de Salud al considerar las solicitudes de Certificados de Necesidad. Este reglamento fue utilizado por el Departamento de Salud por unos once años. Durante ese tiempo, el Secretario contó con criterios muy específicos que delimitaban su discreción al evaluar las solicitudes.
En agosto de 1997, el Departamento de Salud publicó un Aviso al Público en un periódico de circulación general, mediante el cual notificaba su intención de promulgar un *119nuevo reglamento: Reglamento Núm. 89 para Regular el Proceso de Evaluación de Solicitudes para el Otorgamiento de Certificados de Necesidad y Conveniencia.(1) El aviso indicaba el lugar y horario en que se podría examinar una copia del reglamento propuesto, y fijaba un término de treinta días a partir de la fecha de publicación del aviso para que las personas interesadas sometieran comentarios por escrito. También indicaba que cualquier persona inte-resada en solicitar la celebración de una vista administra-tiva para la discusión de los comentarios debía hacerlo por escrito dentro de un término de treinta días, acompañando un memorando en el cual se expusieran las razones que, a su juicio, ameritaban la celebración de una vista pública. La Asociación de Farmacias de la Comunidad, el Colegio de Farmacéuticos de Puerto Rico, la Sociedad Radiológica de Puerto Rico y otros (en adelante los peticionarios) compa-recieron dentro del término establecido y solicitaron la ce-lebración de una vista pública.
El Departamento de Salud publicó una notificación so-bre la vista en sólo un periódico de circulación general y notificó a los peticionarios con tan sólo entre tres y cinco días de antelación. Durante la vista, los peticionarios se *120opusieron al borrador del reglamento aduciendo que adole-cía de múltiples defectos. En particular, los peticionarios opinaron que la eliminación de los criterios específicos y la limitación de los criterios generales que contenía el Regla-mento Núm. 56 constituía un curso de acción equivocado y ponía en entredicho la validez del nuevo reglamento. El Departamento de Salud, sin embargo, aprobó el Regla-mento Núm. 89, adoptando sólo unas pocas de las propues-tas presentadas en la vista administrativa. El reglamento fue debidamente presentado ante el Departamento de Es-tado y entró en vigor.
Oportunamente, los peticionarios presentaron una soli-citud de revisión ante el Tribunal de Circuito de Apelaciones. Alegaron, en esencia, que el procedimiento se-guido para la aprobación del Reglamento Núm. 89 fue con-trario a derecho y que dicho reglamento es nulo por ser: (1) tan vago y ambiguo que su aplicación ha de ser arbitraria, y (2) por ser contrario a la ley en virtud de la cual se aprobó. El foro apelativo, sin embargo, confirmó la deter-minación de la Secretaria de Salud y sostuvo la validez del reglamento. Dicho foro también denegó la moción de recon-sideración presentada por los peticionarios.
Inconformes, los peticionarios acuden ante nos y repiten las alegaciones que hicieran ante el Tribunal de Circuito de Apelaciones. Revocamos.
H — I HH
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 et seq. (en adelante LPAU), dispone un procedimiento de revisión del proceso de reglamentación. En su See. 2.7, dicha ley establece, en lo pertinente, que:
Cualquier acción para impugnar la validez de su faz de una regla o reglamento por el incumplimiento de las disposiciones *121de este capítulo deberá iniciarse en el Tribunal de Circuito de Apelaciones dentro de los treinta (30) días siguientes a la fe-cha de vigencia de dicha regla o reglamento. 3 L.P.R.A. see. 2127(b).
Esta disposición provee un mecanismo mediante el cual una persona interesada puede impugnar la validez de un reglamento. Los peticionarios en el caso de autos, oportu-namente, han impugnado el Reglamento Núm. 89 valién-dose de dicha disposición. Pasamos a analizar, pues, sus señalamientos al respecto.
A. En primer lugar, los peticionarios alegan que el proceso de vista pública no ocurrió conforme a lo dispuesto por ley. La Ley Núm. 2, que regula los Certificados de Necesidad, dispone en su Art. 22 que, previa la aprobación del reglamento que establece todo lo relacionado con las solicitudes de Certificados de Necesidad, el Secretario de Salud “celebrará vistas públicas notificando a las personas interesadas mediante publicación en dos periódicos de circulación general. La notificación se hará por lo menos quince (15) días antes de la celebración de la vista”. (Enfasis suplido.) 24 L.P.R.A. sec. 334j.
El Departamento de Salud, sin embargo, alega que esta disposición no es aplicable, ya que la Ley Núm. 2 es anterior a la LPAU, y que, por lo tanto, son las disposiciones de la LPAU las que aplican. El Departamento de Salud está en lo correcto al afirmar que cuando la LPAU está en conflicto con alguna Ley Orgánica que es anterior a ella, los procedimientos uniformes establecidos en la LPAU toman precedencia. Asoc. Dueños Casas Parguera, Inc. v. J.P., 148 D.P.R. 307 (1999); Hernández v. Golden Tower Dev. Corp., 125 D.P.R. 744 (1990).
Sin embargo, “en cuanto a los procedimientos no provistos por [la LPAU, dicha ley] dispone que las agencias deberán reglamentar su práctica” sin contradecir las demás disposiciones de la LPAU. Pagán Ramos v. F.S.E., 129 *122D.P.R. 888, 901 — 902 (1992). En el caso específico de los procesos de reglamentación administrativa, como regla general, es facultad discrecional de la agencia celebrar vistas públicas, salvo que la propia ley de la agencia así lo exija. La LPAU no establece los requisitos de notificación ni los términos para notificar una vista pública. Dicha ley dis-pone únicamente que “[1] as agencias podrán discrecional-mente citar para vista pública, o si su ley orgánica u otra ley la hacen mandatoria”. (Enfasis suplido.) 3 L.P.R.A. see. 2123.
La LPAU otorga, pues, gran flexibilidad a la Legislatura para que regule con más especificidad en algunos casos todo lo relacionado a vistas públicas en el proceso de reglamentación. Esta legislación es válida aunque sea pre-via a la LPAU, siempre y cuando no sea contraria a las disposiciones de dicha ley.
En este caso, no hay contradicción ni conflicto entre lo que dispone la LPAU con respecto a las vistas públicas y lo que dispone la Ley Núm. 2. Por lo tanto, son válidas y están vigentes las disposiciones referentes a vistas públi-cas de la Ley Núm. 2 que no son contrarias a la LPAU, aunque sean anteriores a esta última ley.
Del expediente surge que en el caso de autos se le noti-ficó a las partes que habían solicitado la vista con sola-mente entre tres y cinco días de antelación, y no quince como requiere la Ley Núm. 2. Además, la notificación de vista pública fue publicada en un solo periódico de circula-ción general. Por lo tanto, el Departamento de Salud no cumplió con los requisitos procesales que le impone la Ley Núm. 2.
B. Existe otro problema con la vista pública celebrada en este caso que los peticionarios no mencionaron en su alegato, pero que representa una importante irregulari-*123dad que debemos traer a colación.(2) La LPAU dispone que el funcionario que presida una vista pública en un proceso de reglamentación “preparará un informe para la conside-ración de la agencia, en el cual se resuman los comentarios orales que se expongan durante la vista”. 3 L.P.R.A. see. 2123. Este informe debería estar presente en el récord administrativo. Sin embargo, en ninguna parte del expe-diente del caso de autos, ni del expediente del proceso de reglamentación en el Departamento de Salud, aparece un informe sobre la vista pública celebrada. Es forzoso, por lo tanto, concluir que dicho informe nunca se preparó.(3)
Este incumplimiento con las disposiciones de la LPAU nos parece particularmente problemático. La ausencia de este informe limita severamente nuestra facultad revisora. Dada la parca declaración de propósitos que contiene el Reglamento Núm. 89 (que discutiremos a continuación), el no tener tampoco un informe sobre la vista pública nos deja totalmente a ciegas con respecto a las razones y justi-ficaciones que tuvo la agencia al promulgar este reglamento.
Además, el requisito de que se prepare un informe *124sobre la vista pública responde a otro importante propósito. La LPAU requiere que la agencia analice todas las sugerencias de las partes interesadas que participen en el proceso de reglamentación. 3 L.P.R.A. see. 2124. “La agencia tomará en consideración, además de los comenta-rios escritos y orales que le hayan sometido, su experiencia, competencia, técnica, conocimiento especializado, discre-ción y juicio.” (Enfasis suplido.) Id. Mediante la exigencia de que se prepare un informe sobre la vista pública, la LPAU asegura que la participación en dicha vista de todas las partes interesadas será realmente efectiva. Al preparar el informe, el funcionario que presidió la vista tiene que enfrentar y considerar todos los argumentos y comentarios que hayan hecho todas las partes. De esta manera, pues, se garantiza que dichos comentarios sean escuchados con detenimiento. Como en el caso de autos no se preparó dicho informe, no podemos estar seguros que lo que se ventiló en la vista pública fue adecuadamente considerado por el Se-cretario de Salud al promulgar el Reglamento. Al no pre-pararse el informe, pues, queda en duda si la participación de las partes fue realmente considerada como requiere la ley o si quedó frustrado este genuino e importante propó-sito de celebrar la vista pública.
C. Existe otro problema importante con el proceso de reglamentación que debemos analizar. Como mencionára-mos anteriormente, el Reglamento Núm. 89 contiene una lacónica declaración de los propósitos de dicha reglamentación.(4) Entendemos que, en este caso, dicha de-*125claración no es suficiente para satisfacer los requisitos que impone la LPAU.
La LPAU dispone que toda regla o reglamento que sea adoptado o enmendado por una agencia debe contener “una explicación breve y concisa de sus propósitos o de las razones para su adopción o enmienda”. 3 L.P.R.A. see. 2125(b).
El Código Modelo de Procedimiento Administrativo Estatal (en adelante Código Modelo), en el cual está fundamentada en parte la LPAU, contiene una disposición similar que requiere que la agencia responda brevemente y de manera razonada a los comentarios recibidos durante el proceso de reglamentación, y que explique por qué resolvió los asuntos significativos mencionados en dichos comentarios de la manera en que lo hizo. A.E. Bonfield, State Administrative Rule Making Sec. 6.10.1 (1986).
El requisito de esta “explicación breve y concisa” en el reglamento final existe para garantizar que los tribunales podamos ejercitar nuestra función revisora de una manera efectiva. Este también es el propósito de la disposición aná-loga del Administrative Procedure Act, 5 U.S.C.A. sec. 551 et seq. (en adelante APA). Recurrimos, por lo tanto, a la jurisprudencia federal como guía persuasiva para nuestra interpretación de la LPAU.
El APA dispone: “the agency shall incorporate in the rules adopted a concise general statement of their basis and purpose.” 5 U.S.C.A. sec. 553(c). Los tribunales federales han interpretado que esta disposición requiere que la agencia incluya una declaración de hallazgos y razones como parte de la regla final. Automotive Parts & Accessories Association v. Boyd, 407 F.2d 330 (Cir. D.C. 1968). Esta declaración permite que un tribunal revisor pueda determinar qué asuntos importantes de política pública fueron ventilados en los procedimientos y por qué la agencia reaccionó a dichos asuntos con esa reglamentación. Au*126tomotive Parts & Accessories Association, supra. El Tribunal de Apelaciones para el Circuito del Distrito de Columbia también ha exigido que la “explicación breve y concisa” contenga respuestas a los comentarios significati-vos e importantes que hicieron los ciudadanos y que expli-que por qué esas sugerencias no fueron adoptadas y cómo los problemas mencionados por los ciudadanos fueron resueltos. Rodway v. United States Dept. of Agriculture, 514 F.2d 809 (Cir. D.C. 1975). Esta es la doctrina conocida como el vital questions doctrine. La agencia debe analizar en la “explicación breve y concisa” todas las cuestiones vi-tales que se hayan presentado en el foro administrativo.
Este requisito no sólo ha sido exigido por el Tribunal Supremo de Estados Unidos cuando se reglamenta un área, sino que también se requiere en situaciones en que una agencia escoge flexibilizar o eliminar la reglamenta-ción de un área previamente regulada. Así, pues, en Motor Vehicle Mfrs. Assn. v. State Farm Mut., 463 U.S. 29, 41-42 (1983), el tribunal expuso:
[T]he revocation of an extant regulation is substantially different than a failure to act. Revocation constitutes a reversal of the agency’s former views as to the proper course. A “settled course of behavior embodies the agency’s informed judgment that, by pursuing that course, it will carry out the policies committed to it by Congress. There is, then, at least a presumption that those policies will be carried out best if the settled rule is adhered to .’’Atchison, T. & S.F.R. Co. v. Wichita Bd. of Trade, 412 U.S. 800, 807-808 (1973).
Por lo tanto, concluyó el Tribunal Supremo federal que una agencia que cambia su curso de acción al derogar un reglamento está obligada a suplir un análisis razonado del cambio. Motor Vehicle Mfrs. Assn. v. State Farm Mut., supra.
En el caso de autos, el Departamento de Salud decidió derogar un reglamento anterior que era mucho más espe-cífico y que regulaba más intensamente los criterios para *127otorgar los Certificados de Necesidad. El Departamento de Salud se limitó a decir que el nuevo Reglamento Núm. 89 pretendía agilizar y expeditar el proceso de otorgamiento de los Certificados de Necesidad y atemperarlo a la política pública establecida en las nuevas leyes de la Reforma de Salud. Entendemos que esta explicación fue insuficiente. Como mínimo, la disposición de la LPAU que exige que se incluya una “explicación breve y concisa” de los propósitos o de las razones para la adopción o enmienda de un regla-mento, requiere que el Departamento de Salud, en este caso, explique por qué ha decidido suplantar el reglamento anterior con uno mucho más ambiguo y limitado. Esta ex-plicación es especialmente importante, dado el hecho que todos los comentarios presentados por los peticionarios ob-jetaban la derogación de los criterios específicos del Regla-mento Núm. 56.
Nuestra función revisora se ha visto frustrada en este caso por la ausencia total de alguna declaración de la agen-cia que nos revele las razones que tuvo para actuar de la manera en que actuó. No podemos saber si su acción fue arbitraria o caprichosa si no conocemos por qué tomó dicha acción. De las disposiciones citadas de la LPAU se des-prende que toda reglamentación debe incluir una explica-ción adecuada de sus propósitos y razones para su adop-ción o enmienda. Además, esta “obligación es deseable porque no le impondrá una carga adicional significativa a las agencias y mejorará considerablemente los frutos de la reglamentación”. (Traducción nuestra.) Bonfield, supra.
i — i HH HH
Además de los defectos procesales que hemos discutido, los peticionarios alegan que existen varios problemas sus-tantivos con el Reglamento Núm. 89.
A. El primer problema sustantivo es que el Re-*128glamento Núm. 89 está en contravención con la ley que lo autoriza. Sabido es que “un reglamento promulgado para implementar [sic] la ejecución de una ley puede comple-mentarla, pero no estar en conflicto con ésta”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 409 (1980). Además, “un reglamento o actuación administrativa clara-mente en conflicto o en contra de la ley es nulo”. íd.
La Ley Núm. 2 otorga al Departamento de Salud el poder de conceder Certificados de Necesidad a ciertas facilidades de salud. Dicha ley establece que el Departamento de Salud deberá promulgar un reglamento que disponga todo lo relativo al proceso de solicitud y otorgamiento de dichos Certificados de Necesidad. 24 L.P.R.A. sec. 334j. Los peticionarios alegan que el nuevo Reglamento Núm. 89, al eliminar los criterios específicos para otorgar los Certificados de Necesidad, arremete contra la intención legislativa de la cual nació el esquema administrativo de los Certificados de Necesidad.
La Exposición de Motivos de la Ley Núm. 2 establece que la creación de los Certificados de Necesidad tiene como propósitos: (1) mantener una planificación ordenada de las facilidades y los servicios de salud para atender adecuadamente las necesidades de salud de la población; (2) controlar los costos de los servicios de salud, y (3) velar por que éstos se presten en aquellos núcleos poblacionales donde sean necesarios. Leyes de Puerto Rico, supra, pág. 403. La Legislatura también explicó que sólo se deben otorgar Certificados de Necesidad a los servicios de salud cuya necesidad y conveniencia hayan sido previamente determinadas por el Secretario de Salud. íd. Surge, pues, de la Exposición de Motivos, que la Legislatura delegó gran discreción al Secretario de Salud para determinar cuándo un servicio de salud es necesario y conveniente, cómo se deben controlar los costos de los servicios y cuál esquema de planificación ordenada es el más apropiado.
*129Los peticionarios alegan que la citada Exposición de Motivos establece una firme política pública de intensa re-gulación de los servicios de salud, bajo la cual el Secretario de Salud no puede decidir abrir las puertas a competidores y establecer una filosofía más laissez faire en la cual los servicios de salud se enfrenten a las exigencias del mer-cado libre. No podemos estar de acuerdo con esta posición. Aunque la Legislatura ha decidido regular la entrada al mercado de servicios de salud a través de los Certificados de Necesidad, la determinación de cuán intensa va a ser esta regulación ha quedado en manos del Secretario de Salud. No podemos aceptar el planteamiento de que la Ley Núm. 2 adoptó una teoría o modelo económico en específico del cual no se puede apartar el Secretario de Salud. Preci-samente, entendemos que la ley tenía el propósito de dele-gar en el peritaje de dicho funcionario la facultad para de-terminar cuánta intromisión del Estado en el mercado es necesaria.
Hemos hecho mención anteriormente de que al Secretario de Salud, a través de la Ley Núm. 2, “se le delegan ámplios poderes, con normas para delimitar su ejercicio, pero otorgándole a la vez discreción en el desarrollo y ejecución de la política pública”. Lab. Inst. Med. Ava. v. Lab. C. Borinquen, 149 D.P.R. 121 (1999). Es imperativo que respetemos esta decisión legislativa y que le otorguemos cierta flexibilidad al Secretario para que ajuste la regulación de los servicios de salud al cambiante clima socioeconómico y a las exigencias de comunidades específicas.
Entendemos que el Reglamento Núm. 89 no está en con-tradicción con la Ley Núm. 2 por el mero hecho de que su adopción haya resultado en una disminución de las barre-ras a la entrada al mercado de los servicios de salud. Sin embargo, también hemos quedado convencidos de que exis-ten otros problemas con dicho reglamento que debemos considerar.
*130B. Si bien es cierto que la Legislatura puede delegar amplias facultades y discreción a una agencia administrativa, también es cierto que una agencia no puede ejercitar su discreción de manera arbitraria o caprichosa.
La función de los tribunales generalmente ha de ir dirigida a evaluar: (1) si la actuación administrativa está autorizada por la ley; (2) si se delegó poder de reglamentación; (3) si la regla-, mentación promulgada está dentro de los amplios poderes de-legados; (4) si al aprobarse el reglamento se cumplió con las normas procesales de la ley orgánica y de las leyes especiales, y (5) si la reglamentación es arbitraria o caprichosa. (Enfasis suplido.) M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 326 (1987).
Ya hemos discutido el primero y el cuarto de estos factores. El segundo y el tercero no son de aplicación en el caso de autos. Por lo tanto, pasamos ahora a discutir si la actuación del Departamento de Salud ha resultado ser ar-bitraria o caprichosa.
La doctrina de la delegación de poderes es bastante flexible. La Legislatura puede delegar su autoridad a una agencia de manera amplia, siempre y cuando establezca normas adecuadas o un principio inteligible para guiar a la agencia. Luce & Co. v. Junta de Salario Mínimo, 62 D.P.R. 452 (1944). Esta regla se aplica de manera liberal. Véase, en general, K.C. Davis y R.J. Pierce, Jr., Administrative Law Treatise, 3ra ed., Nueva York, Aspen Law & Business, Supl. 2000, See. 6.2.
Sin embargo, para atemperar la presunción de validez que se le otorga a la delegación de poderes, varios comen-taristas han sugerido que los tribunales exijan, en casos donde dicha delegación es bastante vaga o ambigua, que la agencia especifique más claramente, a través de la regla-mentación, los parámetros bajo los cuales va a ejercitar la autoridad delegada. “It has been urged that the courts should impose a requirement of agency standards whenever statutory standards are inadequate.” B. Schwartz, Administrative Law 69-70 (1991). Davis expone, por su parte, *131que: “[W]hen legislative bodies have failed to provide standards, the courts should not hold the delegation unlawful but should require that the administrators must as rapidly as feasible supply the standards.” Davis, Administrative Law Treatise Sec. 2.00—5, pág. 52 (Supl. 1970). Estos co-mentaristas entienden que tal proceder sería sabio, ya que ayudaría a mantener la discreción que tienen las agencias dentro de los límites de la arbitrariedad. Así lo ha recono-cido el propio Tribunal Supremo de Estados Unidos en Sandin v. Conner, 515 U.S. 472 (1995), donde enfatizó el importante rol que las reglas promulgadas por las agencias desempeñan al servirle para delimitar la discreción delegada. Además, al proveer estándares definidos, la fun-ción revisora de los tribunales se puede ejercer más efectivamente.
Estas recomendaciones de los comentaristas y nuevas tendencias en el derecho administrativo no responden sólo a preocupaciones sobre la doctrina de separación de pode-res, sino que también van ligadas a las exigencias del de-bido proceso de ley. Davis y Pierce, por ejemplo, exponen que cuando las agencias promulgan reglamentos, se pro-mueven, en términos generales, la justicia y la igualdad. Davis and Pierce, op. cit, Sec. 6.7. Esta observación tam-bién ha sido hecha por otros comentaristas: "Use of rule-making to make innovations in agency policy is fairer than total reliance on case-by-case adjudication.” Schwartz, supra, pág. 217.
En primer lugar, las reglas legislativas le proveen a las partes afectadas una notificación previa más clara sobre qué conducta es permisible y qué conducta es impermisible. Davis and Pierce, op. cit., Sec. 6.7. La opinión del Tribunal de Circuito de Apelaciones para el Primer Circuito, en Com. of Mass. v. Blackstone Valley Elec. Co., 67 F.3d 981 (1er Cir. 1995), ilustra lo valiosa que puede ser la reglamentación administrativa al proveer a *132las partes afectadas información sobre qué tipos de con-ducta son aceptables.
A la vez, la reglamentación ayuda a evitar el efecto temporal disparejo que tienen las normas anunciadas y aplica-das en procedimientos adjudicativos. Davis and Pierce, op. cit, Sec. 6.7. Por último, el procedimiento de reglamenta-ción le permite participar en el proceso decisional de la agencia a las personas potencialmente afectadas por la ac-ción administrativa. Id. Cuando la agencia establece están-dares claros a través de sus reglamentos, se crea un sis-tema más justo en el cual las partes afectadas están bien informadas sobre las exigencias de la ley y pueden cumplir con ellas de manera más cabal, efectiva y eficiente.
En la casuística estadounidense, como ya hemos visto, estas recomendaciones de los comentaristas han recibido alguna atención. La LPAU fue adoptada con fundamento en el modelo del APA y en el Código Modelo de 1981 redactado por el National Conference of Commisioners on Uniform State Laws. Por lo tanto, la jurisprudencia interpretativa del APA y de estatutos de otros estados fundamentados en el Código Modelo, así como las contribuciones de comentaristas sobre dicho estatuto modelo, son autoridad muy persuasiva al interpretar la LPAU. Pasemos primero a discutir algunos de los precedentes desarrollados en la jurisprudencia federal.
En una importante decisión del Tribunal de Distrito para el Distrito de Columbia, se exigió que una agencia estableciera estándares administrativos mediante reglamentación. Amalgamated Meat Cutters & Butcher Work. v. Connally, 337 F. Supp. 737 (Cir. D.C. 1971). El Circuito de Apelaciones del Distrito de Columbia también llegó a la misma conclusión al enfrentarse a similar interrogante: "Courts should require administrative officers to articulate the standards and principles that govern their discretionary decisions in as much detail as possible.” Environmental Defense Fund, Inc. v. Ruckelshaus, 439 F.2d *133584, 598 (Cir. D.C. 1971). La obligación de las agencias de reglamentar áreas en que la delegación es ambigua tam-bién fue enunciada por el Tribunal Supremo de Estados Unidos: “The power of an administrative agency to administer a congressionally created and funded program necessarily requires the formulation of policy and the making of rules to fill any gap left, implicitly or explicitly, by Congress.” Morton v. Ruiz, 415 U.S. 199, 231 (1974). Esta tendencia a exigir que las agencias promulguen reglamen-tos que especifiquen lo dispuesto por la Legislatura es evi-dente también en las decisiones de los tribunales federales en White v. Roughton, 530 F.2d 750 (7mo Cir. 1976), y Holmes v. New York City Housing Authority, 398 F.2d 262 (2do Cir. 1968).
Algunos estados han sido aún más agresivos al reque-rirle a las agencias que adopten reglamentos específicos. Véanse, e.g.: Megdal v. Oregon State Bd. of Dental Examiners, 605 P.2d 273 (Or. 1980), (exigiendo que una agencia adopte reglas que definan “unprofessional conduct”), y Pennsylvania State Board of Pharmacy v. Cohen, 292 A.2d 277 (Pa. 1972). De hecho, el Código Modelo de 1981 con-tiene una disposición específica que requiere que las agen-cias:
... as soon as feasible and to the extent practicable, adopt rules, in addition to those otherwise required by this Act, embodying appropriate standards, principles and procedural safeguards that the agency will apply to the law it administers. Model State Administrative Procedure Act Sec. 2-104(3) (1981).
Esta disposición tiene como propósito el que las agen-cias actúen tan rápido como sea posible para estructurar mediante reglamentos la discreción procesal y sustantiva que se les ha otorgado, para así minimizar la arbitrarie-dad y, a la vez, dar notificación adecuada al público sobre el estado de derecho vigente. Bonfield, supra, sec. 4.3.1. Esta regla exige que las agencias elaboren los contornos de *134dicha discreción mediante reglamentos y no mediante ór-denes adjudicativas ad hoc. Id.
Así, pues, en Illinois, por ejemplo, un estatuto dispone que “[t]oda regla que implante un poder discrecional a ser ejercitado por una agencia incluirá los estándares me-diante los cuales la agencia ejercitará dicho poder”. (Tra-ducción nuestra.) 5 Ill. Comp. Stat. Ann. Sec. 100/5-20 (West 1993). De manera similar, en Utah se creó un esta-tuto que establece que "toda agencia promulgará reglas cuando la acción de la agencia (a) autorice, requiera, o pro-híba una acción ... [o] (b) provea o prohíba un beneficio material”. Utah Code Ann. Secs. 63-46a-3(2)(a) y 63-46a-3(2)(b) (Supp. 1987).
De igual manera, varias decisiones de las cortes supre-mas de algunos estados requieren de modo similar la reglamentación. En Megdal v. Oregon State Bd. of Dental Examiners, supra, el Tribunal Supremo de Oregon con-cluyó que cuando la ley orgánica de una agencia contiene un estándar estatutario vago y amplio, y a la misma vez le otorga a la agencia una autoridad general para reglamen-tar, la Legislatura espera que la agencia formule los con-tornos principales de su discreción mediante la reglamentación. Megdal, supra. En un caso similar, el Tribunal Supremo de Nueva Jersey también invalidó una ac-ción administrativa por entender que la agencia debía es-tablecer estándares a través de reglas. Boller Beverages, Inc. v. Davis, 38 N.J. 138 (1962).
Algunos de los tribunales estatales de mayor jerarquía han sugerido incluso que, en algunas circunstancias, cuando una agencia se ha negado a elaborar la ley dele-gante a través de reglamentación apropiada, la aplicación de dicha ley puede constituir una violación al debido pro-ceso de ley. Véase Bonfield, supra, Sec. 4.3.1A(c) (Supl. 1993). Así, pues, en Elizondo v. Department of Revenue, 194 Colo. 113 (1977), el Tribunal Supremo de Colorado invalidó la acción de una agencia al denegarle una licencia *135bajo probatoria a un conductor porque la agencia no había promulgado un reglamento que guiara las determinaciones de sus oficiales en cuanto a la concesión de dichas licencias. El tribunal entendió que el debido proceso de ley exigía que se promulgara tal reglamento para que los peti-cionarios pudieran saber qué factores se considerarían per-tinentes al evaluar su petición, y así poder presentar la evi-dencia y los argumentos apropiados. Véanse, en general: City of Atlanta v. Hill, 238 Ga. 413 (1977); Pennsylvania State Board of Pharmacy v. Cohen, supra; Holmes v. New York City Housing Authority, supra; Barnes v. Merritt, 376 F.2d 8 (5to Cir. 1967); Hornsby v. Allen, 326 F.2d 605 (5to Cir. 1964); City of Santa Clara, Cal. v. Kleppe, 418 F. Supp. 1243 (N.D. Cal. 1976); Baker-Chaput v. Cammett, 406 F. Supp. 1134 (D. N.H. 1976); St. Augustine High School v. Louisiana H.S. Ath. Assn., 270 F. Supp. 767 (E.D. La. 1967); Smith v. Ladner, 288 F. Supp. 66 (S.D. Miss. 1966). Debe quedar más que claro, sin embargo, que “el proceso de hacer derecho nuevo en el curso de una adjudicación administrativa no constituye una violación per se del de-bido proceso de ley”. (Traducción nuestra.) Amerada Hess Pipeline v. Alaska Pub. Util., 711 P.2d 1170, 1178 (Alaska 1986).
La See. 2-104(3) del Código Modelo codifica en parte lo resuelto por los tribunales supremos de algunos estados. Bonfield, supra. La razón de ser de esta codificación está claramente expresada en los Comentarios al Código Mo-delo:
[T]o the extent an agency can feasibly and practicably further structure its discretion by rule to avoid arbitrary action, and to give fair advance notice to the public of the precise content of the law it administers, the agency should be required to do so. (Énfasis suplido.) Model State Administrative Procedure Act Sec. 2-104(3) Comment (1981).
Cabe repetir que al requerir que la agencia promulgue reglamentación apropiada no sólo se evita la arbitrariedad *136en las decisiones administrativas, sino que se asegura que se cumpla a cabalidad con las exigencias del debido proceso de ley en cuanto a la notificación al público del contenido y la sustancia de la ley.
En Puerto Rico, la jurisprudencia ya apunta hacia esta misma conclusión. En M. & B.S., Inc. v. Depto. de Agricultura, supra, pág. 326, nos expresamos al respecto, y resolvimos que “lo que actualmente se requiere como medida fiscalizadora es que las agencias aprueben reglamentos que delimiten o precisen sus facultades al amparo de la ley y así evitar actuaciones ilegales o arbitrarias”. Hemos reconocido explícitamente, al igual que el Tribunal Supremo de Estados Unidos, que cuando en un caso “no hay estándares en la ley que gobiernen el ejercicio de la discreción que la ley reconoce, el esquema permite y promueve una aplicación arbitraria y discriminatoria de la ley”. (Énfasis en el original.) Soto v. Srio. de Justicia, 112 D.P.R. 477, 499 (1982), citando Papachristou v. City of Jacksonville, 405 U.S. 156, 170 (1972). En Soto, supra, también se reiteró la conclusión de que una agencia debe delimitar su autoridad a través de reglamentos. íd., pág. 500. De esta manera, se facilita la revisión judicial en áreas donde el ámbito de discreción delegado es excesivo. Torres Arzola v. Policía de P.R., 117 D.P.R. 204, 211 (1986). Hoy reconocemos, además, que la reglamentación, en ciertos casos, se hace necesaria para proveer a los solicitantes de permisos y a las partes afectadas por una acción administrativa guías adecuadas sobre las exigencias de ley con las que deben cumplir.
Por otro lado, es de suma importancia recordar que las agencias, por más poderes que se les haya delegado, no pueden actuar de manera arbitraria ni al cambiar sus reglamentos, ni al establecer reglas nuevas. Carrero v. Depto. de Educación, 141 D.P.R. 830 (1996). Tampoco pueden actuar arbitraria o caprichosamente al aplicar sus reglamentos a casos particulares. “[E]l ejercicio de poderes *137administrativos a base de consideraciones caso por caso, no a base de una ley o de un reglamento, adolece del defecto constitucional de ambigüedad {vagueness).” (Enfasis en el original.) Soto v. Srio. de Justicia, supra, pág. 499, citando a Pennsylvania State Board of Pharmacy v. Cohen, supra. Por ello, se requiere que las decisiones administrativas sean consecuentes al aplicar los reglamentos. “La determi-nación administrativa no puede producir soluciones con-tradictorias para situaciones fundamentalmente idén-ticas.” Textile Dye Workers, Inc. v. Secretario de Hacienda, 95 D.P.R. 708, 715 (1968), citando South P.R. Sugar Co. v. Junta, 82 D.P.R. 847 (1961).
De hecho, el Código Modelo de 1981 ha optado por requerir que las agencias delimiten su discreción a través del proceso de reglamentación, y no mediante sus decisiones adjudicativas, aunque las mismas puedan ser detalladas y extensas. Bonfield, supra. Varios estados han incorporado esta regla a su derecho administrativo. Id. Incluso, algunos casos federales han demostrado una preferencia por la reglamentación sobre la adjudicación. Véanse: Morton v. Ruiz, supra (el Secretario del Interior no puede limitar la categoría de indios elegibles para recibir beneficios mediante adjudicación); Ford Motor Co. v. F.T. C., 673 F.2d 1008 (9no Cir. 1981) (el FTC debe utilizar la reglamentación y no la adjudicación al cambiar el derecho existente aplicable de manera general a las prácticas de reposesión y reventa de los distribuidores de automóviles), y Patel v. Inmigration & Naturalization Serv., 638 F.2d 1199 (9no Cir. 1980) (el INS no puede requerir, mediante un proceso adjudicativo, que unas inversiones vayan dirigidas a crear empleos que cualifiquen para ciertas exenciones). Sin embargo, somos de la opinión que no es necesario en este momento exigir que toda demarcación de la discreción administrativa se haga exclusivamente mediante reglamentación.
Como alternativa para evitar la arbitrariedad en *138las determinaciones administrativas, cuando ni la ley ni la reglamentación proveen suficientes estándares que limiten la discreción de la agencia, el Tribunal Supremo de Esta-dos Unidos ha establecido que la agencia tiene un deber de justificar cualquier cambio en las normas que ha utilizado en casos previos. Véanse: Atchison, T. & S.F.R. Co. v. Wichita Bd. of Trade, 412 U.S. 800 (1973); Motor Vehicle Mfrs. Assn. v. State Farm Mut., 463 U.S. 29 (1983). En estos casos, en ausencia de reglamentación, los tribunales federales han exigido que la agencia establezca un sistema de precedentes, con decisiones detalladas, fundamentadas y con determinaciones de hecho y conclusiones de derecho que hagan posible la revisión judicial efectiva. Davis and Pierce, op. cit., Sec. 17.2. De ahí que el tribunal en Environmental Defense Fund, Inc. v. Ruckelshaus, supra, pág. 598, haya explicado: “Discretionary decisions should more often be supported with findings of fact and reasoned opinions.”
Esta doctrina ha sido avalada por este Tribunal al resolver que “la agencia, al adjudicar, tiene que crear una regla o norma que tenga aplicación general a todas aquellas par-tes que en el futuro estén en idéntica situación”. Ruiz Her-nández v. Mahiques, 120 D.P.R. 80, 86 (1987). Por lo tanto, la ausencia de guías específicas, ya sea en la ley o en la reglamentación, que delimiten la discreción de una agencia puede ser subsanada en algunos casos si dicha agencia es-tablece un sistema en el cual emite decisiones detalladas, razonadas y fundamentadas, que creen precedente, pueden ser revisadas por los tribunales para evitar la arbitrarie-dad y sirven de guía accesible al público en general.
En el caso de autos, nos enfrentamos a una legislación que delega en el Departamento de Salud la autoridad para emitir Certificados de Necesidad. La Ley Núm. 2 establece en su Art. 3 que el Secretario “establecerá mediante reglamento los criterios para expedir o denegar el *139certificado de necesidad y conveniencia”. 24 L.P.R.A. see. 334b. La obligación del Secretario de Salud de promulgar este reglamento se reitera en el Art. 22 de la Ley Núm. 2 (24 L.P.R.A. sec. 334j). Además, el citado Art. 3 requiere que el Secretario utilice siete criterios generales que pro-vee la Ley. Somos de la opinión que la Ley Núm. 2 consti-tuye un mandato directo al Secretario de Salud para que especifique criterios y delimite su autoridad discrecional a través de copiosa reglamentación. Nuestra conclusión se sustenta al considerar que el Reglamento Núm'. 56 que promulgó el Departamento de Salud originalmente en 1986, y que rigió el esquema de los Certificados de Necesi-dad por once años, era muy específico y extenso.
El Reglamento Núm. 56 contenía veintiún criterios generales. Entre estos, incluía los siete criterios que provee la Ley Núm. 2. Además, dicho Reglamento estableció una serie de criterios específicos que limitaban la discreción de la agencia al evaluar solicitudes de Certificados de Necesi-dad para diferentes tipos de servicios de salud particulares. El Reglamento Núm. 56 tenía catorce pági-nas que contenían alrededor de cien criterios específicos y otras cinco páginas con unas veinticinco o treinta reglas referentes a las “Organizaciones para el Mantenimiento de la Salud”, o lo que se conoce, por sus siglas en inglés, como HMO’s. Los criterios específicos estaban subdivididos por tipo de facilidad. Por ejemplo, se definían reglas diferentes para distintos tipos de hospitales (generales, pediátricos, psiquiátricos, de tuberculosis y oncológicos), para distintos tipos de centros (de diálisis renal, de rehabilitación, casas de salud, de cuidado extendido, de cirugía ambulatoria), para farmacias, para laboratorios clínicos, para distintas facilidades radiológicas (convencional, tomografía compu-tarizada, resonancia magnética, microscopía electrónica, etc.), y para bancos de sangre. Para cada uno”de~estos tipos de facilidades se establecían criterios muy detallados como por ejemplo: el número de camas de cuidado general en un *140hospital por habitante del área de servicio, el porcentaje de ocupación que debían tener las facilidades, la distancia mí-nima entre la facilidad y un hospital, la cantidad de proce-dimientos a realizarse por semana, el número de facilida-des por habitante, etc.
El nuevo Reglamento Núm. 89 se promulgó en severo contraste. Dicho reglamento sólo expone nueve criterios generales, siete de los cuales son idénticos a los que provee la Ley Núm. 2. Todos los criterios específicos (las catorce páginas de reglamentación con alrededor de cien criterios subdivididos por tipo de facilidad) fueron eliminados. Sólo sobrevivieron tres reglas referentes a solicitudes especiales y exenciones aplicables, entre otros, a los HMO’s.
Este cambio drástico en la reglamentación ha tenido el efecto de eliminar todo límite a la discreción del Secretario de Salud más allá de los que, de manera ambigua, esta-blece la ley. El hecho de que el Secretario de Salud pueda utilizar criterios distintos en cada caso nos parece particu-larmente problemático, sobre todo dado el mandato pre-sente en la Ley Núm. 2 que exige que el Secretario regla-mente el área.
No podemos permitir que el Secretario de Salud evalúe las solicitudes de Certificados de Necesidad sin criterios específicos que limiten su discreción y, a su vez, hagan posible que los tribunales constaten que las decisiones que se están tomando no son arbitrarias o caprichosas. Para poder ejercer nuestra tan importante función revisora de manera efectiva, necesitamos una serie de criterios y guías que nos ayuden a asegurarnos que la agencia está utilizando su pericia diligentemente y haciendo determinaciones consecuentes y justas.
Recientemente hemos hecho hincapié en la discreción que tiene el Secretario de Salud al evaluar las solicitudes. Lab. Inst. Med. Ava. v. Lab. C. Borinquen., *141supra. Sin embargo, dicha discreción no puede ser ilimitada. Hemos establecido claramente que “el legislador dejó en manos del Secretario la determinación de conceder o denegar los certificados requeridos, sujeto a unas guías y criterios, que aparejan un ámbito de discreción”. (Enfasis suplido.) íd. Son precisamente estas guías las que garanti-zan que las decisiones del Secretario o Secretaria no sean arbitrarias. En Laboratorio Clínico, supra, al resolver que el Secretario de Salud podía hacer excepciones a los crite-rios sumamente específicos que establecía el antiguo Re-glamento Núm. 56, hicimos evidente la flexibilidad que tiene dicho funcionario al aplicar los criterios específicos del Reglamento, siempre y cuando sus decisiones se apo-yen en prueba sustancial, conforme a las normas aplica-bles y sin arbitrariedad. Id.
Además, es necesario que el Departamento de Salud establezca claramente, y de manera específica, los factores a considerarse al evaluar las solicitudes de Certificados de Necesidad para que los solicitantes estén bien informados al respecto antes de comenzar el proceso. De esta manera, un solicitante puede preparar mejor su solicitud al incluir toda la evidencia y los argumentos pertinentes. Los solicitantes también deben poder evaluar las posibilidades que tienen de adquirir un Certificado de Necesidad para cierta facilidad de servicios de salud antes de comenzar a hacer inversiones de tiempo y otros recursos en un proyecto. Esto asegura un proceso más fluido y eficiente en el cual se desperdicien menos recursos y se logre mayor estabilidad en la industria de los servicios de salud. Así, pues, se promueve más efectivamente el propósito original de la Ley de Certificados de Necesidad y Conveniencia.
Entendemos que, basado en la jurisprudencia que dis-cutimos anteriormente, el Departamento de Salud tiene dos opciones: (1) promulgar un reglamento más específico que no se limite a tan sólo repetir los criterios ambiguos *142que provee la ley o (2) establecer un sistema en el cual emita decisiones detalladas, razonadas y fundamentadas, accesibles al público en general, susceptibles de formar precedente, y que puedan ser revisadas por los tribunales para evitar arbitrariedad en su aplicación. De otra manera estaríamos permitiendo que un área de tan crucial impor-tancia como los servicios de salud pudiera quedar bajo la discreción ilimitada del Secretario de Salud. Esto consti-tuiría una inaceptable renuncia a nuestra trascendental función revisora como últimos intérpretes de nuestra Constitución y nuestras leyes.
Por lo tanto, concluimos que el Reglamento Núm. 89 es sustantivamente insuficiente para satisfacer el mandato de la Ley Núm. 2 y las exigencias del debido proceso de ley y de la doctrina de no delegación por dejar puertas abiertas a la arbitrariedad y a los caprichos, y por no proveer guías adecuadas a los solicitantes de Certificados de Necesidad.
IV
De los autos se desprende que el Departamento de Sa-lud intentó subsanar la ambigüedad del nuevo Reglamento Núm. 89 mediante la aprobación del Memorando Circular 1997-1. Este Memorando aclara y especifica parcialmente cinco de los nueve criterios generales que contiene el Re-glamento Núm. 89 y ha sido aplicado por el Departamento de Salud en numerosas solicitudes de Certificados de Ne-cesidad, algunas de las cuales están pendientes de revisión judicial.(5) En conjunto, el Memorando y el Reglamento Núm. 89 le proveen un total de veinte criterios generales al Secretario de Salud. Aún tomando en cuenta ambos docu-*143mentos, sin embargo, la discreción del Secretario queda menos limitada que únicamente bajo los criterios generales del Reglamento Núm. 56. De más está decir que no existe ninguna reglamentación actual que compare en nivel de especificidad a los criterios específicos del Reglamento Núm. 56, los que, no sólo en cantidad sino también en ca-lidad, restringían de manera precisa la discreción del Se-cretario de Salud.
El nivel de ambigüedad presente en este Memorando surge claramente si comparamos algunas de sus disposi-ciones con algunos de los criterios específicos del antiguo reglamento. Por ejemplo, el Memorando explica que al analizar la necesidad actual y proyectada que tiene la po-blación afectada de los servicios considerados se debe tener en cuenta: (1) el número de facilidades del mismo tipo, (2) indicadores socioeconómicos de utilización per cápita de los servicios propuestos, (3) la población fija en el área, (4) las características socioeconómicas de la población y (5) los pa-trones de incidencia de enfermedades o condiciones en el área. Sin embargo, el Memorando no especifica, como hacía el Reglamento Núm. 56, los parámetros aceptables para cada uno de los distintos tipos de facilidades. Con sólo de-cir que se va a considerar la población, se deja al completo arbitrio del Secretario de Salud, en cada caso, por ejemplo, cuántas facilidades por persona son necesarias.
El Reglamento anterior (Núm. 56) sí fijaba números y límites (distintos para cada clase de facilidad) para estos factores de suma importancia. Aunque no es necesario que la agencia establezca números o cantidades invariables, entendemos que es necesario que haya algunas guías de cuáles son los niveles aceptables para este tipo de criterio. Sólo enumerar las cuestiones a considerarse, sin enunciar a base de qué se van a evaluar dichas cuestiones, permite que los funcionarios apliquen unos estándares distintos a casos idénticos, y conllevaría decisiones arbitrarias sin necesidad de fundamentarse en nada. *144Además, el solicitante prospectivo no tendría manera de medir la probabilidad de que se le conceda un Certificado de Necesidad. Esto podría conllevar el desperdicio de su tiempo y la pérdida de su inversión en una facilidad de servicios de salud. Tal resultado frustraría la intención de la Ley de Certificados de Necesidad y Conveniencia.
El Memorando Circular tampoco es suficiente para subsanar la ambigüedad del Reglamento Núm. 89 y asegurar que las determinaciones del Secretario de Salud no sean arbitrarias o caprichosas. Al llegar a esta conclusión no podemos ignorar, además, que el Departamento de Salud circuló el Memorando unos meses después de haber celebrado una vista pública y escuchado las apasionadas quejas de los peticionarios con respecto a la ambigüedad del Reglamento Núm. 89. El Memorando fue circulado sólo unos días antes de que los peticionarios presentaran su Solicitud de Revisión ante el Tribunal de Circuito de Apelaciones. No podemos ratificar este intento por parte del Departamento de Salud de subsanar la vaguedad del Reglamento a última hora, esquivando el proceso de notificación y comentarios.
Es importante aclarar que no exigimos que los reglamentos de una agencia sean necesariamente tan específicos como lo era el Reglamento Núm. 56. Entendemos, sin embargo, que el nivel de ambigüedad del nuevo Reglamento Núm. 89, aún complementado por el Memorando Circular, es inaceptable. Sí requerimos que el Departamento de Salud establezca unos estándares manejables y determinados, aunque no inflexibles, para garantizar que todos los solicitantes reciban un trato igual y justo. Además, repetimos que el requerir reglamentación específica no conlleva una regulación más ni menos intensa de las fuerzas del mercado. No estamos exigiendo, por ejemplo, que el Departamento de Salud sólo permita una farmacia por vecindario; estamos precisando que establezca paráme-*145tros flexibles pero específicos (tan estrictos o tan laissez faire como crea conveniente) para que las decisiones no puedan ser arbitrarias. La agencia, por ejemplo, puede de-terminar que sólo se concederán Certificados de Necesidad a una farmacia por vecindario, o puede decidir conceder Certificados de Necesidad a entre veinte y treinta, depen-diendo del tamaño del vecindario.
De esta manera se minimiza la posibilidad de la actua-ción administrativa arbitraria y se les da a los solicitantes una buena manera de estimar sus posibilidades de obtener un Certificado de Necesidad. Basándose en este estimado, un solicitante puede tomar una decisión más informada e inteligente sobre si vale la pena o no continuar con su pro-yecto de inversión en una facilidad de servicios de salud.
V
Los peticionarios alegan que hay un problema adicional con el uso del Memorando al evaluar las solicitudes de Cer-tificados de Necesidad. Las guías contenidas en dicho Me-morando, entienden los peticionarios, no son meras direc-trices o reglamentaciones menos formales, sino que constituyen criterios sustantivos que afectan directamente los derechos, los procedimientos y las prácticas aplicables al público en general, y tienen efecto legal. Como el Depar-tamento de Salud no estableció estos criterios siguiendo el proceso de reglamentación establecido en la LPAU, los pe-ticionarios alegan que el Memorando fue promulgado ile-galmente y no puede ser utilizado por el Secretario de Sa-lud al evaluar solicitudes de Certificados de Necesidad.
No todas las reglas que aprueban las agencias, sin embargo, tienen que ser aprobadas mediante el procedimiento de notificación y comentarios de la LPAU.
[L]as agencias administrativas aprueban directrices {guidelines) u otras reglamentaciones menos formales {interpretative *146rules) que se adoptan para darle uniformidad a sus propios procesos, para pautar la discreción administrativa o para otros fines intemos y que, aunque son de aplicación general y vinculan administrativamente, pueden ser modificadas judicialmente. (Énfasis suplido.) Agosto Serrano v. F.S.E., 132 D.P.R. 866, 873 (1993).
Los reglamentos así promulgados, por disposición de ley, quedan exentos del proceso de reglamentación formal. 3 L.P.R.A. see. 2102(/). Estas son las llamadas reglas interpretativas. Por otra parte, las reglas que sí tienen que ser aprobadas mediante el proceso de reglamentación de la LPAU son conocidas como reglas legislativas.
“[U]na regla legislativa es aquella que crea derechos, impone obligaciones y establece un patrón de conducta que tiene fuerza de ley.” Mun. de San Juan v. J.C.A., 152 D.P.R. 673, 692 (2000). “Una regla interpretativa, en cambio, sólo pretende clarificar o dar uniformidad a procedimientos internos, o pautar la discreción administrativa.” íd. Una característica importante que distingue a un tipo de regla de la otra es que las reglas interpretativas no pueden ir en contra de una previa regla legislativa. íd.
Algunos comentaristas, incluso, han opinado que una regla interpretativa se utiliza por una agencia cuando no hay una autorización legislativa expresa o implícita para promulgar dicha regla con fuerza de ley. Bonfield, supra, Sec. 6.9.1. Por lo tanto, como dichas reglas no se promulgan con fuerza de ley, los tribunales pueden sustituir su juicio por el de la agencia cuando se enfrentan a una regla interpretativa. íd.
Uno de los tipos de reglas interpretativas son las declaraciones generales de política pública. Con respecto a éstas, Davis nos explica que no establecen una norma obligatoria y no determinan de forma final las cuestiones o los derechos a los que van dirigidas. Davis and Pierce, op. cit., Sec. 6.2. La agencia no puede aplicar o depender de una *147declaración de política general, ya que la misma única-mente' proclama las intenciones tentativas de la agencia para el futuro. íd. De esta manera, en West Virginia, por ejemplo, se especifica mediante legislación que las agen-cias no pueden depender de una regla interpretativa “para imponer una sanción criminal o civil, ni para regular con-ducta privada ni el ejercicio de derechos privados o privile-gios, ni para conceder ningún derecho ni privilegio no pro-visto por ley”. (Traducción nuestra.) W. Va. Code Sec. 29a-l-2(c) (1982).
La jurisprudencia de algunos otros estados puede ayu-darnos también a entender mejor “el efecto legal de las re-glas interpretativas. En Gilbert v. State Dept. of Fish and Game, 803 P.2d 391, 396-397 (Ala. 1990), el tribunal inva-lidó una regla por entender que no caía bajo la categoría de regla interpretativa porque hacía más específica la ley eje-cutada o administrada, y afectaba al público. En ese caso se resolvió, además, que la agencia no podía depender de dicha regla hasta que los procedimientos de reglamenta-ción se llevaran a cabo.
En. Maine, los tribunales también han resuelto que una regla no es interpretativa si hace más específica la ley que administra la agencia y si limita definitivamente la discre-ción de la agencia al otorgar privilegios. New England Whitewater Ctr. v. D.I.F.W., 550 A.2d 56, 61-64 (Me. 1988).
Cabe destacar, además, que en un caso similar al de autos, relacionado a solicitudes de Certificados de Necesi-dad, el Tribunal Supremo de Alabama decidió que una re-gla que establecía requisitos para el otorgamiento de los Certificados constituía una regla legislativa y tenía que pasar por el proceso de reglamentación para ser válida. Ex Parte Traylor Nursing Home, Inc., 543 So. 2d 1179 (Ala. 1988). En el caso de autos, debemos decidir si el Memo-rando Circular constituye una regla legislativa o una regla interpretativa.
*148El Memorando en este caso no contradice el Reglamento, pero sí intenta especificar un poco lo que expone la regla legislativa. Por ejemplo, el Memorando establece que se utilizará como medida de la concentración económica en el área de servicio el Herfindahl-Hirschman Index. Por lo tanto, el Memorando establece criterios nuevos a considerarse al decidir si se otorgan o no privilegios a entidades privadas. Estas determinaciones tienen, sin duda, un efecto directo sobre los derechos de las partes fuera de la agencia. Por lo tanto, como la intención de este Memorando era hacer más específicos los criterios establecidos mediante la reglamentación, y afecta los derechos de las partes involucradas, las reglas que se intentaron establecer constituyen reglas legislativas. Como dicho memorando no fue promulgado a través del proceso de reglamentación requerido por la LPAU, es inválido.
Esto no quiere decir, sin embargo, que el Secretario de Salud no puede aplicar la política pública encarnada en el Memorando al evaluar las solicitudes. Véase, e.g., Pa. Human Rel. Com’n v. Norristown A. Sch. D., 374 A.2d 671 (Pa. 1977) (se resolvió que se puede utilizar una declaración general de política pública como fundamento para una decisión adjudicativa). Pero al hacerlo tiene que sustentar dicha política contra cualquier impugnación de las partes como si el Memorando nunca se hubiese promulgado, ya que dicho memorando no tiene fuerza de ley.(6)
Es importante advertir que, aunque las declaraciones generales de política pública pueden ser muy útiles para informar al público sobre las intenciones de las agencias y para pautar la discreción administrativa, una agencia no puede simplemente eliminar sus reglamentos y *149reinstalarlos, sin el beneficio del proceso de reglamenta-ción, a través de reglas interpretativas. La experiencia ha demostrado una inclinación por parte de las agencias de promulgar “boletines”, “anuncios”, “guías”, “memorandos” y otros documentos “interpretativos”, que en su operación y efecto legal constituyen reglas legislativas para esquivar el proceso de reglamentación. Véase Bonfield, supra, Sec. 3.3.1. No vamos a permitir que las agencias se adjudiquen de esta manera una patente de corso que les provea una discreción casi ilimitada. Entendemos, sin embargo, que las reglas interpretativas pueden ser de gran valor, ya que le permiten a las agencias pautar la discreción administra-tiva de manera más informal, limitando así las posibilida-des de que se llegue a decisiones de manera arbitraria, y que “son el método principal mediante el cual miembros afectados del público pueden informarse del contenido pre-ciso de sus derechos y deberes bajo la ley administrada por la agencia”. (Enfasis y traducción nuestros.) Bonfield, supra, Sec. 6.9.1
VI
Por todos los fundamentos expuestos, resolve-mos que el Reglamento Núm. 89 del Departamento de Salud adolece de un nivel de ambigüedad que hace probable el ejercicio arbitrario o caprichoso de la discreción de la agencia y que deja a los solicitantes desprovistos de guías adecuadas que los ayuden a tomar decisiones en cuanto a sus proyectos de facilidades de servicios de salud y a preparar sus solicitudes para obtener Certificados de Necesidad. Tomando en cuenta, además, los serios defectos de los que adoleció el proceso de reglamentación, invalidamos el Reglamento Núm. 89 y revocamos la sentencia del Tribunal de Circuito de Apelaciones.
Como hemos mencionado anteriormente, el Reglamento Núm. 89 no satisface el mandato de la Ley Núm. 2, las *150exigencias del debido proceso de ley y de la doctrina de no delegación por dejar puertas abiertas a la arbitrariedad y a los caprichos, y por no proveer guías adecuadas a los soli-citantes de Certificados de Necesidad.
En vista que dicho reglamento, en su Art. IX, cláusula 1, derogó y sustituyó el anterior Reglamento Núm. 56, al in-validarlo, queda en vigor este último. Por ello, el Departa-mento de Salud deberá evaluar bajo los parámetros esta-blecidos en el Reglamento Núm. 56 todas las solicitudes de Certificados de Necesidad que sean sometidas desde que esta decisión advenga final y firme. Además, será de apli-cación el Reglamento Núm. 56 a todas las solicitudes de Certificados de Necesidad que estén pendientes en el De-partamento de Salud.
En cuanto a las solicitudes que han sido evaluadas bajo el Reglamento Núm. 89, y aprobadas o denegadas al mo-mento que advenga esta decisión final y firme, y que sean impugnadas ante los tribunales, por aún no ser finales y firmes, serán revisadas de manera consecuente con esta opinión. Los tribunales han de asegurar que estas decisio-nes adjudicativas del Departamento de Salud sean detalla-das, razonadas y bien fundamentadas. Además, las mis-mas deben ser consecuentes entre sí, con las adjudicaciones anteriores que ha hecho el Departamento y con los criterios generales que establece la Ley Núm. 2. De este modo, los tribunales podrán constatar que estas deci-siones no hayan sido arbitrarias o caprichosas.
Claro está, esta decisión no impide que el Departamento de Salud enmiende o revise, si así lo estima necesario, el Reglamento Núm. 56 siempre y cuando lo haga a la luz de lo resuelto en esta opinión.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Corrada Del Río emitió una opi-nión concurrente y disidente, a la que se unió el Juez Aso-*151ciado Señor Rivera Pérez. El Juez Asociado Señor Fuster Berlingeri no intervino.

 El Aviso al Público disponía:
“Mediante la presente se notifica al público en general de la intención del De-partamento de Salud de adoptar los siguientes Reglamentos: 1) Reglamento para Regular el Proceso de Evaluación de Solicitudes para el Otorgamiento de Certifica-dos de Necesidad y Conveniencia al amparo de las disposiciones de la Ley Número 2 del 7 de noviembre de 1975, según enmendada .... Los Reglamentos propuestos tie-nen el propósito de reglamentar la expedición de Certificados de Necesidad y Con-veniencia .... Cualquier persona interesada en someter comentarios por escrito podrá examinar durante horas laborables una copia de los referidos reglamentos en la Oficina de Asesores Legales del Departamento de Salud, Edificio “A”, Antiguo Hospital de Psiquiatría, Centro Médido [sic] en San Juan, Puerto Rico y someter los mismos en dicha dependencia en el término de Treinta (30) días contados a partir de la fecha de la publicación de este aviso. Cualquier persona interesada en solicitar la celebración de una vista administrativa para la discusión de los comentarios que tenga a bien someter deberá solicitarla por escrito en el período de tiempo antes indicado acompañada de una [sic] memorando en el cual se expongan las razones que a su juicio ameritan la celebración de una vista pública.” The San Juan Star, 25 de agosto de 1997.


 “Como se sabe, este Tribunal no tiene que limitarse a la consideración de los errores señalados. Es nuestra obligación que se haga justicia a aquel que, de acuerdo con el más sano criterio del juzgador, tiene derecho a ella.” Ríos Quiñones v. Adm. Servs. Agrícolas, 140 D.P.R. 868, 871 (1996).


 Elevados los autos del proceso de reglamentación en el Departamento de Salud, sólo pudimos encontrar en el expediente un escueto memorando preparado por el Oficial Examinador para el Director de la Oficina de Asesores Legales (y no para la Secretaria de Salud). En dicho memorando, el Oficial Examinador se limi-taba a mencionar que:
“Todos los comparecientes sometieron por escrito el texto de sus ponencias las cuales obran en el expediente del caso. El Lie. Mario Paniagua comentó además en tomo a la necesidad de definirse de una forma más concreta el concepto de ‘área de servicio’. El Dr. David Guzmán en representación del Hospital Ryder así como el Lie. Milton Cruz de la Asociación de Hospitales se colocaron a la disposición del Depar-tamento de Salud para colaborar en el proceso de adopción de un nuevo reglamento para la concesión de CNC’s. El Lie. Milton Cruz sugirió además la creación de un Comité de la Industria para colaborar en dicho proceso. Todos los demás extremos de las disposiciones de los asistentes a la vista constan en sus ponencias por escrito en el expediente administrativo del proceso.” Memorando de Manuel Fernández Mejías, Oficial Examinador, División de Vistas Administrativas, al Lie. J. Gerardo Cruz Arroyo, Director, Oficina de Asesores Legales, 8 de octubre de 1997.


 Dicha declaración dispone:
“El propósito del presente reglamento lo constituye el deseo del Departamento de Salud de agilizar y expeditar el proceso de consideración y análisis de las solici-tudes de concesión de Certificados de Necesidad y Conveniencia así como el atempe-rar dicho proceso a la actual política pública en tomo a la prestación de servicios de salud en Puerto Rico según definida en las disposiciones de las leyes número 190 del 5 de septiembre de 1996 y la número 72 del 7 de septiembre de 1993, según enmendadas.” Art. II del Reglamento Núm. 89 para Regular el Proceso de Evalua-ción de Solicitudes para el Otorgamiento de Certificados de Necesidad y Conveniencia.


 Las partes no nos han informado si el Departamento de Salud ha aprobado criterios adicionales o modificado los que originan la controversia de autos. Por ende, en correcta metodología adjudicativa, limitaremos nuestro análisis a los documentos ante nos.


 “When the agency applies the policy in a particular situation, it must be prepared to support the policy just as if the policy statement had never been issued.” Pacific Gas & Electric Co. v. Federal Power Com’n, 506 F.2d 33 (Cir. D.C. 1974).